Citation Nr: 1827499	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Ruiz, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from October 1975 to April 1976, with additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2007, the appellant filed an application for service connection for a back injury.  In a June 2007 rating decision, the RO denied this claim.  The appellant provided additional evidence to support his back injury claim in May 2008.  The RO reviewed this evidence and issued a second rating decision denying service connection for the back injury in September 2008.  The appellant again submitted additional evidence in support of his claim in September 2008.  After reviewing this evidence, the RO issued a third rating decision denying service connection for the appellant's back injury in November 2008.  The appellant filed a notice of disagreement in September 2009 and the RO issued a statement of the case in December 2009, still denying the claim.  The appellant timely filed a substantive appeal to the Board in January 2010.  This appeal was certified to the Board in February 2010.

Following certification to the Board, a hearing was held in May 2010, however although the appellant had a valid Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22), he testified without the assistance of his representative.  A transcript of the hearing is associated with the electronic claims file.  The Board subsequently recognized the representative was not present and, in May 2014, remanded the claim back to the RO to schedule the appellant for a hearing with his representative.  In August 2014 the appellant indicated that he wanted a hearing by live videoconference with the Board.  The appellant did not appear at his June 2017 scheduled hearing, but called and requested that it be rescheduled, as he had transportation issues.  His representative also requested that the Board afford the appellant another opportunity for a hearing with representation in a July 2017 informal hearing presentation.  As such, the claim was again remanded by the Board in August 2017 to schedule the appellant for a hearing with his representation. 

The appellant was scheduled for a third hearing and was notified of the date, place, and time of the hearing, in full compliance with the previous Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the appellant did not appear at his November 2017 scheduled hearing and did not provide good cause for such failure.  As such, the hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes obtaining all potentially relevant evidence so that appellate review may proceed without prejudicing the Veteran.  38 U.S.C. § 5103A; 38 C.F.R § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The current record does not contain all of the appellant's service personnel records, from which his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) can be ascertained.  When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA or INACDUTRA service alone. Id.  As such, the claim must be remanded to obtain the appellant's service personnel records to determine whether he is an eligible Veteran for VA purposes and, if applicable, obtain any outstanding service treatment records.

Moreover, the electronic file only contains VA treatment records through December 2011, and there is no indication that records from a Clinton, South Carolina health facility were requested, despite the appellant testifying to receiving back treatment there during the May 2010 Board hearing.  As such, the claim must be remanded to obtain the appellant's current VA treatment records and any relevant, outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Make all necessary attempts to verify the appellant's periods of ACDUTRA and INACDURA and obtain any outstanding service personnel and/or service treatment records.

2. Obtain VA treatment records dated since December 2011.

3. Contact the appellant and request he submit or authorize for release of any relevant, outstanding private treatment records, to include from a health facility in Clinton, South Carolina as testified to during the May 2010 Board hearing.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, the appellant should be notified and given opportunity to provide them.

4. Then, obtain an addendum to the initial VA examination opinion.  If another examination is deemed necessary, such exam should be scheduled.  A copy of the entire electronic claims file should be provided to the examiner.  The examiner should answer the following question: is the appellant's low back disability at least as likely as not (50 percent probability or greater) related to his periods of ACDUTRA or INACDUTRA?

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




